Case 2:20-cv-10426-BAF-DRG ECF No. 34, PageID.793 Filed 03/19/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN

MARK BRIMMEIER,

                   Plaintiff                 Case No. 2:20-cv-10426-BAF-DRG

v                                            HON. BERNARD A. FRIEDMAN

DeMARIA BUILDING COMPANY,
A Michigan Corporation,
DeMARIA BUILDING COMPANY
DEFERRED COMPENSATION PROGRAM,
An ERISA Plan

            Defendant.
__________________________________________________________________/
FRANK & FRANK LAW                     BUTZEL LONG, PC
By: JONATHAN B. FRANK (P42656)        JAMES S. ROSENFELD (P39434)
JANETTE E. FRANK (P42661)             LYNN F. McGUIRE (P57124)
Attorneys for Plaintiff               SARAH L. NIRENBERG (P77560)
3910 Telegraph Road, Suite 200        Attorneys for Defendants
Bloomfield Hills, Michigan 48302-1461 150 W. Jefferson, Suite 100
(248) 723-8691                        Detroit, Michigan 48226
jonfrank@frankandfranklaw.com         (313) 225-7000
janfrank@frankandfranklaw.com         rosenfeld@butzel.com
                                      mcguire@butzel.com
                                      nirenberg@butzel.com
__________________________________________________________________/

        REPLY IN SUPPORT OF MOTION TO AMEND COMPLAINT

        The case is simple: DBC does not want to pay Mr. Brimmeier the over

$400,000 he earned in bonuses between 2001 and 2015 but agreed to defer.

        According to the Court’s scheduling order, Mr. Brimmeier had until March 2,

2021 to file a motion to amend his complaint. This is undisputed, and Mr. Brimmeier

                                         1
79352/17582.0001
Case 2:20-cv-10426-BAF-DRG ECF No. 34, PageID.794 Filed 03/19/21 Page 2 of 8




and his counsel are certainly entitled to rely on the order as they litigate the case.

That DBC decided for tactical reasons to file a motion for summary judgment six

weeks earlier should not diminish or impair Mr. Brimmeier’s right to file a timely

motion (DBC apparently wanted to use its motion for summary judgment to put

pressure on Mr. Brimmeier at the mediation conducted on January 25). It is hard to

see how anything else matters – DBC may believe Mr. Brimmeier could have filed

his motion earlier, but he was under no obligation to do so.

        DBC spends 25 pages aggressively yet incorrectly attacking Mr. Brimmeier

and his counsel for game-playing and filing frivolous, untimely pleadings. But in

reviewing those 25 pages the Court will never find a mention of the March 2, 2021

deadline, much less an argument from DBC about why Mr. Brimmeier was under

some obligation to file his motion to amend the complaint weeks or months before

the deadline. No such obligation exists.

        The substance of the proposed amendment is not complicated — discovery

established that Mr. Brimmeier was terminated by DBC in January, 2018, that he

became “employed by” Ally at the same time, and that his subsequent employer Ally

was a separate company from which he was terminated a year later. Mr. Brimmeier

was actually not aware that he became “employed by” Ally and of the legal

separation between the two, even though he spent the last year working for Ally

instead of DBC – this was a piece of internal DBC/Ally business that was hardly

                                           2
79352/17582.0001
Case 2:20-cv-10426-BAF-DRG ECF No. 34, PageID.795 Filed 03/19/21 Page 3 of 8




transparent. The final concession of this point was in Joseph DeMaria’s own January

19, 2021 declaration.

        DBC suggests that the motion to amend is futile. But because Mr. Brimmeier

was terminated by DBC without cause in January, 2018, discovery also confirms

that he then became absolutely entitled to full payment of his deferred compensation,

regardless of the 2016 Plan and regardless of his termination from Ally in January,

2019.

        DBC suggests that Mr. Brimmeier’s ERISA claim is barred because he did

not know when he first triggered DBC’s review process that he was fired by DBC

in January, 2018. First, there was no internal review process required by the

unwritten Pre-2016 Plan under which Mr. Brimmeier earned all his bonuses.

Second, DBC’s argument turns ERISA law on its head. As the Court will note, Mr.

Brimmeier’s pre-complaint ERISA appeal, required by the 2016 Plan, raised the

issue he thought was relevant at the time. The legal principles DBC relies on are to

protect the employee, not the employer, in case the employer raises a new issue once

a lawsuit is filed. At the same time, there is no such logic supporting DBC’s position

– would DBC now concede that if Mr. Brimmeier had raised the issue that he was

fired by DBC in January, 2018, DBC would have agreed with him and paid him his

deferred compensation? Of course not. It would be futile to force Mr. Brimmeier

to re-start the internal appeal process, and futility is a recognized exception to the

                                          3
79352/17582.0001
Case 2:20-cv-10426-BAF-DRG ECF No. 34, PageID.796 Filed 03/19/21 Page 4 of 8




requirement that a plaintiff exhaust his or her administrative remedies. Hill v. BCBS

of Michigan, 409 F.3d 710, 719 (6th Cir. 2005).

        DBC suggests that Mr. Brimmeier sought to amend his complaint because of

a purported foreclosure of his case by Sixth Circuit precedent. There is no such

foreclosure, as explained in Mr. Brimmeier’s opposition to DBC’s motion for

summary judgment. Regardless, and this is the central issue, DBC simply seeks to

avoid having this case decided on the merits. The Court can only speculate as to

why, since case law establishes that "cases should be tried on their merits rather than

on the technicalities of pleadings," and this motivation must inform the Court's

decision. Janikowski v. Bendix Corp., 823 F.2d 945, 951 (6th Cir. 1987).

        DBC misses the point about prejudice. Yes, DBC filed a motion for summary

judgment. For tactical reasons, it did so before Mr. Brimmeier’s Court-ordered

deadline to amend his complaint had passed. That was DBC’s choice. But DBC

cannot now claim to be prejudiced as a result of this aggressive tactic. And there is

a logical flaw as well – is DBC saying it would have waited to file? Filed a different

motion? Conducted different discovery? That is hard to say. But the solution is

obvious: if DBC wants to file another motion for summary judgment claiming that

Mr. Brimmeier was not fired by DBC in January, 2018, the Court will be in a position

to permit that after allowing the amendment. As the record already makes clear,

however, there would be no basis for such a motion, since it is not disputed that Mr.

                                          4
79352/17582.0001
Case 2:20-cv-10426-BAF-DRG ECF No. 34, PageID.797 Filed 03/19/21 Page 5 of 8




Brimmeier’s employment with DBC ended in January, 2018. DBC may now say

that he was “loaned” to Ally, but that is not what the DeMarias testified to; Joe

DeMaria went out of his way to testify that Mr. Brimmeier was “employed by Ally.”

It is too late for him to modify his deposition testimony with a contrary declaration.

Reid v. Sears, Roebuck & Co., 790 F.2d 453, 460 (6th Cir. 1986).

        Finally, DBC suggests that it wants to “re-open” discovery. What discovery?

DBC took only one deposition, of Mr. Brimmeier. If DBC wants to ask some

additional questions, presumably the Court could allow that and set a quick deadline

to complete the presumably very short deposition, though it is hard to imagine what

those new questions might be – DBC does not say. In any event, DBC as the

Defendant is an unlikely party to be complaining about the need to modify the

scheduling order in a way that would delay the trial.

        DBC repeats its arguments about constructive termination. Mr. Brimmeier

addressed those in his opposition to DBC’s motion for summary judgment and

incorporates those positions here.

        Finally, DBC argues that Mr. Brimmeier did not properly seek concurrence.

This is a confusing argument, even though DBC continues its aggressive litigation

strategy by seeking sanctions against counsel. Mr. Brimmeier did seek concurrence

in the email DBC attaches as an exhibit, explaining the “nature of the motion” and

“its legal basis.” Mr. Brimmeier did this to comply with the Court Rule and for good

                                          5
79352/17582.0001
Case 2:20-cv-10426-BAF-DRG ECF No. 34, PageID.798 Filed 03/19/21 Page 6 of 8




reason: in many cases a request to amend a complaint is resolved without a motion

because the defendant does in fact concur. "The purpose of Local Rule 7.1(a) is to

preclude the incurrence of unnecessary fees, costs and expenses by the party who

intends to file the motion where the non-moving party concurs with the relief sought

by the party intending to file the motion." Dupree v. Cranbrook Educ. Cmty., No.

10-12094, 2012 WL 1060082, at *13 (E.D. Mich. Mar. 29, 2012).

        While it could be the case that a non-moving party could make an argument

about concurrence in the absence of any such request, and where the non-moving

party would have agreed to the relief sought, in this case there was an exchange of

emails late on February 25 and early on February 26 about the request. At 12:11

p.m. on the 26th, DBC’s counsel wrote: “Your email provides insufficient legal basis.

For the reasons stated in our last email, we do not concur.” Mr. Brimmeier then filed

this motion at 1:24 p.m.

        If DBC is serious about its concurrence argument, the next logical step is for

DBC to say, “we would have agreed with this motion if only we had been asked, or

if only we had known the complete basis for it.” But, obviously, that is not DBC’s

position at all. When Mr. Brimmeier requested concurrence, DBC staked out a legal

position and threatened to seek sanctions – a pretty firm “no.” That Mr. Brimmeier’s

counsel sent another email with a further explanation was apparently an exercise in



                                           6
79352/17582.0001
Case 2:20-cv-10426-BAF-DRG ECF No. 34, PageID.799 Filed 03/19/21 Page 7 of 8




futility. Even so, Mr. Brimmeier did not file his motion until receiving DBC’s

response denying concurrence.

        Based on the fact that Mr. Brimmeier’s motion was filed within the Court’s

deadline, and that counsel did seek concurrence by explaining that the amendment

would focus on the fact that Mr. Brimmeier was terminated by DBC in January,

2018, the Court may use its discretion to tax costs against DBC under L.R. 7.1(a)(3),

which provides that “The court may tax costs for unreasonable withholding of

consent.” 1

                                       Respectfully submitted,

                                       Frank & Frank Law

                                       By:   /s/ Jonathan B. Frank
                                           Jonathan B. Frank (P42656)
                                       3910 Telegraph Road, Suite 200
                                       Bloomfield Hills, MI 48302
                                       (248) 723-8691
                                       jonfrank@frankandfranklaw.com
                                       janfrank@frankandfranklaw.com
DATED: March 18, 2021                  Attorneys for Plaintiff




1
 The Williams case cited by DBC is hardly on point. There, the plaintiff knew about
the alternative theory when she filed her EEOC claim. Mr. Brimmeier did not know
he was “employed by” Ally until discovery. And the plaintiff was sanctioned for a
variety of other questionable tactics and pleadings.
                                         7
79352/17582.0001
Case 2:20-cv-10426-BAF-DRG ECF No. 34, PageID.800 Filed 03/19/21 Page 8 of 8




                               PROOF OF SERVICE

        The undersigned certifies that a copy of the foregoing document was
        served upon the attorneys of record of all parties in the above cause by
        serving same to them via electronic mail on March 18, 2021 via:

                      X Electronic Service               Hand Delivery
                        First Class Mail                 Overnight Mail

                                    /s/ Amy Zielinski
                                     Amy Zielinski




                                           8
79352/17582.0001
